Little, J.
The contention of the plaintiffs in the court below was, that Carter held title as security to the land in question, for the amount paid by him to the loan company, and for his own original debt, and that the rents and profits of the land had been sufficient to pay these amounts; while Carter contended that, by a parol agreement between himself and Griffin, the absolute title was vested in him in consideration of a settlement of the amounts due to him by Griffin, and his payment to the latter of the sum of two hundred and thirty-five dollars; and that this agreement was independent of the written contract in evidence. The jury returned a verdict, under the charge of the court, that the land be sold, and, after payment of costs, that Carter be paid a given sum of money and the remainder divided among the plaintiffs. We do not find it necessary to separately consider each of the grounds set out in the motion for a new trial; and, as the case goes back for another hearing, we place our judgment of reversal on those grounds which we deem necessary to be considered, in view of such other trial.
1. Among other errors assigned in the grounds of the motion are the following: The court charged the jury, “ If you believe that these parties got together before this and spoke about selling the land, conveying title into Mr. Carter, I charge you that you could not consider this at all except by this writing, because this writing does say that Mr. Griffin had conveyed that land to Mr. Carter by *326deed dated March 13, 1893; and if he conveyed it at any other time, it would be in conflict with that writing, and can not be considered by you as testimony in this case.” The judge refused, on proper requests, to give the following charges to the jury: (a) “ If you find from the. evidence that the defendant, S. S. Carter, held a deed to the land in dispute, under a deed from Asa L. Griffin, the ancestor of plaintiffs, and said Asa L. Griffin held from Carter -a bond for titles to reconvey the same land upon the payment of certain amounts due from Griffin to Carter, said Griffin would have had the right to pay the amount called for in the bond and demand a deed to the same from Carter. But if said Griffin, for a valuable consideration, surrendered the bond for title to Carter, to be canceled, this of itself, without any formal deed from Griffin to Carter, vested the entire title to the land in Carter.” (l) “ If you find from the evidence that while Griffin. held the aforesaid bond for title he, the said Griffin, agreed, in consideration of the extinguishment of bis debt to Carter and the payment of $235 in money, he would give up or surrender the land to Carter, and you further find that said debts were extinguished or canceled and said money paid to Griffin and accepted by Griffin in pursuance of such agreement, then I charge you that this would put the entire title in Carter, and Carter would then have had the right to the possession, although no formal deed, or deed of any kind, was made by Griffin to Carter.” The court also ruled out certain evidence for the plaintiffs, to the following effect: “The notes and bond for titles were to be canceled and delivered that day and done away with, the way they expressed it, so that Mr. Griffin no longer owed Mr. Carter any debt, but that Mr. Carter owned-the land; that was what they done and said.”
It is evident that the charge of the court which is objected to, the refusal of the requests to charge, and the exclusion of the evidence sought to be introduced, were based upon the theory that by the written contract in evidence the agreements of the parties must be determined, and that to have given the charges requested, or to have admitted the evidence referred to, would have been, in legal effect, a ruling under which the terms of a written contract might be added to, altered, or varied by parol evidence. Recognizing, of course, the correctness of the proposition that this can not be done, we are yet of the opinion that the court erred in the charge given, *327in the refusals to charge as requested, and in the rejection of the offered evidence; because, under the uncontested facts of the case, no such result would have been brought about by a different ruling. The written contract speaks for itself, and by its terms the rights of the parties in relation to the subject-matter therein contained are to be determined. Construing it, we find that on the 24th day of May, 1895, Carter agreed to rent to Griffin the land which is in dispute, which land the contract declares had been conveyed by Griffin to Carter on the 13th of March, 1893. The rental price, by agreement, was $131.27, and the time agreed on was the year 1895. In addition to this agreement to rent, it was further stipulated that if, on or before December 25, 1895 (time being expressly made of the essence of the contract), Griffin should pay to Carter the sum of $2,657.41, in addition to the rent before stipulated, then Carter by his quitclaim deed should convey the title to the land to Griffin, his heirs or assigns; and that if Griffin failed to pay this amount for rent, and the $2,657.41, on or before December 25, Carter should have the right to collect the note for rent, and enter and take possession of the land; and Griffin stipulated that he would, in the event of his failure to so pay, deliver possession of the land to Carter, his heirs or assigns. These are practically the only stipulations of the written contract; and in legal effect it is nothing more than an agreement for rent, with a privilege to Griffin to purchase the land within a given time, upon the payment of a specified sum of money. Thus construed, it is apparent that the refusal of the court to allow the jury to consider any agreements in relation to the extinguishment of Griffin’s further claim to the land, or any prior agreements founded on a valuable consideration, by which Griffin agreed that the absolute title should be vested in Carter, as well as evidence that the parties agreed in parol that the notes and bond for titles should be canceled and marked paid, and that Griffin no longer owed Carter any debt, but that Carter owned the land, was erroneous. In the case of McCaskill v. Lathrop, 63 Ga. 96, it was ruled by this court that parol evidence of the settlement and of the terms thereof, and of the intention of the parties in canceling a bond and extinguishing an indebtedness and leaving a deed to stand, was admissible, it not appearing that any written memorial of these matters existed. In delivering the opinion in that case Mr. Justice Bleckley said: “ No *328law that we are aware of requires such an agreement to be in writing.” In the case of Jones v. Bullard, 68 Ga. 472, it was expressly ruled, that where a deed had been made to secure the payment of a usurious debt, and a bond to reconvey was given, and afterwards the parties came together and the debtor surrendered the land absolutely to the creditor in payment of the debt, it being agreed that the bond should be delivered up and canceled, the title became fixed in the creditor and the debtor could not afterwards recover the land, though the bond may not, in fact, have been surrendered and canceled.
Therefore the fact that the agreement which Carter contends was made and executed was not in writing does not affect its validity, if in fact the parties assented to and executed it. The written contract, as we have seen, deals only with the rent of the land, and the option for its purchase at a given date. It impliedly recognizes Carter to be the owner of the land. The evidence which was excluded, and the facts which were supported by evidence that the defendant sought, by his requests, to have considered by the jury, were entirely consistent with the terms of the written contract. If it be true, as defendant contended, that he and Griffin had agreed that on the surrender to Griffin of the evidence of his indebtedness, and the vacation of the obligation of the bond for titles, and the ■ payment of an additional sum of money, absolute title should thereafter be vested in Carter, it is manifest that the writing which was made between them was not intended to speak the whole contract. It is a well-recognized principle of law that parol evidence is admissible to prove other portions of a contract which are not inconsistent with the writing, when such writing does not purport to contain all the stipulations of the contract. As we have seen, a contract such as it was contended was made may be in parol, and even if it be insisted that it was the intention of the parties to put the whole contract in the writing, when it is shown that any part of the contract was omitted from the writing, parol evidence may supply that portion, provided it is not inconsistent with what has been written. Douglass v. Bunn, 110 Ga. 159. In this case the right of Carter to prove that he entered into a parol contract with Griffin, for a valuable consideration, by the terms of which the latter should yield all further claim to the land, and absolute title be vested in the former — since such a contract is not *329inconsistent with the written contract for rent with option of purchase — is clear; and if the execution of such a contract by the parties is established, its effect would be to vest in Carter the absolute title for which he contracted; and a ruling which tended to exclude consideration of such facts was erroneous. The terms of the written contract — or the written part of the contract, as the case may be — are plain and entitled to be enforced as written. But that agreement is not exclusive of proof of other distinct agreements which the parties may have made in relation to the land. The rule of evidence which favors contracts which are in writing excludes parol stipulations relating to the subject-matter of the contract, which add to, vary, or qualify the terms as written; but a contract which is consistent with these terms and of independent nature, when the writing does not, expressly or by implication, undertake to deal with any of its terms, may be set up and proved by parol evidence. The question whether the parol contract was made is one for the jury. In our judgment the court erred in the charge complained of, in his refusals to charge, and in the exclusion of the evidence to which reference has been made above.

Judgment reversed.


All the Justices concurring.